Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	 				Introduction 
2.  	The following is a Non-final Office Action in response to the communications received on April 21, 2022. Claims 1-5, 7, 9-10, 12-13, 15-17, and 20 have been amended. Currently, claims 1-20 are pending.

				Continued Examination Under 37 CFR 1.114
 3. 	A request for continued examination under 37 CFR 1 .114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on April 21, 2022 has been entered.
						
					Response to Arguments
4. 	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


 			 	Claim Rejections - 35 USC§ 112 
5. 	The following is a quotation of the first paragraph of 35 U.S.C. l 12(a): 
 	(a) IN GENERAL-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
6. 	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
 	The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.  
7.  	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention. 
 	Claim 1 recites "monitoring, with a processor, content of a first communication session between a first communication endpoint of a first user and a second communication endpoint of	 a second user to identify a specific words or gestures in the content of the first communication session." 
 	Likewise, claims 12 and 20 recite a content monitor with similar functionality, and a process in the contact center for monitoring content. However, upon close examination of the specification, there is no description of how to identify specific words or gestures in the content of the first communication session, as claimed. Specifically, paragraph [23] describes generic content monitoring software-" ... any hardware/software that can monitor content of a communication session." 
 	The specification states the following: 
 	[0028] The content monitor 122 monitors content of the communication session to identify one or more topics in the communication session. The content monitor 122 can monitor the communication session by looking for specific words, phrases, gestures, punctuation, key presses, abbreviations, and/or the like to identify topics. The content monitor 122 can monitor content in various types of media, such as voice media or video media. A topic can be any type of topic that can be uniquely identified. For example, a topic could be that a user wanted to purchase product X, but that product X was out of stock. A second topic could be that an agent recommended product Y as a replacement for product X, which the user purchased. 
 	Here, the claims lack written description because the claim defines the invention in functional language specifying a desired result, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. This disclosure does not indicate that the inventors had possession of the details of particular software or instructions that would implement the monitoring function. Although Applicant has argued that one of ordinary skill would understand and appreciate the monitoring content limitation (Brief, p. 8), however, in Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380[, 53 USPQ2d 1225, 1230] (Fed. Cir. 1999), the court embraced the proposition that consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.' It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118, 1123] (Fed. Cir. 2007), put the point this way: "The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure." 
Here, the specification is silent as to how the inventor has chosen to identify specific words or gestures in the communications session. Accordingly, the written description does not convey that the inventor had possession of the claimed invention. 
 	Claims 1, 12, and 20 also recite "generating a first survey that includes a dynamically-generated question based on the identified specific words or gestures," and a survey generator. There is no description of a processor with programming sufficient to perform the functions of dynamically generating questions. Here, again the claims lack written description because the claim defines the invention in functional language specifying a desired result, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. Through prosecution, in terms of the prior art, the Applicant has argued that dynamically generated questions are not question-structures merged with identified specific words or gestures. At same time, the specification fails to provide a method of forming the dynamic questions while also arguing that a person of ordinary skill would appreciate that the limitation has proper written description. As in the limitation above, the specification is silent as to how the inventor has chosen to generate dynamically-generated questions. Accordingly, this disclosure does not indicate that the inventors had possession of the details of particular software or instructions that would implement the survey generation unction. Rather, paragraphs [0024 and 0029-34], merely state desired results without divulging any particular ways of achieving the functions.
 	Claims 2-11 and 13-19 are rejected because they depend upon rejected claims.
	Additionally, the amendment to claim 3 recites "the dynamically-generated question is generated to contain specific words or gestures identified by the monitoring, and the dynamically-generated question is not selected from a previously drafted question." In addition to the comments above, the underlined portion lack support in the original disclosure. The specification describes, "In one embodiment, a word can be generated based on a non-response. For example, as part of a communication session, the user is asked by an IVR system to give a response to a question. If the user did not respond, an identified topic could be to ask the user why he/she did not respond to the question." (Specification [31]). The description stops short of explaining that the question is not selected form a previously drafted question. More importantly, the specification fails to describe what tools or technologies are used to generate the question.

					Allowable subject Matter
8. 	Claims 1-20 would be allowable over the prior art if overcome the rejection under 35 U.S.C. § 1201.
	The closest prior art of record are Freedman et al. (US 2011/0206198) in view of Jeffs et al. (US 2014/0143157). Freedman and Jeffs taken alone or in combination failed to teach applicant’s claimed limitations.

Conclusion
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Parker (US 20020052774) discloses a method for distributing a first survey, receiving responses to the first survey, analyzing the responses automatically, and obtaining a second survey based on the analysis of the responses. By performing the method automatically, using a computer, it is possible to conduct surveys more quickly and efficiently that has heretofore been possible using manual methods. The first survey is distributed over a computer network to a plurality of respondents and the responses are received at a server, which performs the analysis, over a computer network. Note Paragraphs 0004 and 0007.
   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732. The examiner can normally be reached M-F 9AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROMAIN JEANTY/Primary Examiner, Art Unit 3623